Title: To George Washington from Thomas G. Johnston, 1 September 1796
From: Johnston, Thomas G.
To: Washington, George


        
          
            Sir
            [Philadelphia] Septr 1st 1796
          
          I have been Informed this day Since I came to this Citty, that you have been receiving proposals for Some time past, for the Sale of Some Lands, which Lay on the Western Waters, which if

you have not Disposed of, I wish to know the Lowest price that will be taken for the first, Called round bottom, about fifteen miles below Wheeling also of the three Other tracts Which Lay Lower Down in the Ohio, an Ansr to this letter Sent to my Lodgings at Mr Thompson Sine of the Indian Queen fourth Street this Evening or tomorrow will be Immedy Attended to by Sir Your Most Obedient Humble Servant
          
            Thos G. Johnston
          
        
        
          The Conditions of Sale I have been Informed of.
        
      